     Case 2:19-cv-01612-TJH-AGR Document 37 Filed 07/20/20 Page 1 of 1 Page ID #:178




1
2
                                  UNITED STATES DISTRICT COURT
3
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
4
                                       WESTERN DIVISION
5
      CHITRANJAN SINGH dba 7-ELEVEN                   No. CV 19-1612 TJH (AGRx)
6     STORE 23774 E,
7                  Petitioners,                       ORDER DISMISSING ACTION [JS-6]
8                        v.
9     UNITED STATES OF AMERICA, and                   Honorable Terry J. Hatter, Jr.
      DOES 1 to 20, inclusive,
10
                   Respondent.
11
12
13
14           The Court has considered the Stipulation of Dismissal without Prejudice the
15    parties filed.
16           THE COURT HEREBY ORDERS that this action, CV 19-1612 TJH (AGRx), is
17    dismissed in its entirety without prejudice, with each party to bear its own costs and fees,
18    including attorney fees.
19
20           DATED: July 20, 2020
21
22
23
                                       HON. TERRY J. HATTER, JR.
24                                     UNITED STATES DISTRICT JUDGE
25
26
27
28
